Citation Nr: 1819883	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-45 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence was received to reopen a previously denied claim for service connection for neuralgia of the right arm and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a facial skin condition, to include dermatitis.

3.  Entitlement to service connection for positional vertigo.  

4.  Entitlement to service connection for non-Hodgkin's lymphoma.  

5.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.  

6.  Entitlement to an effective date earlier than May 24, 2004 for the assignment of service connection for sleep apnea.  

7.  Entitlement to an effective date earlier than May 24, 2004 for the assignment of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010, September 2013, May 2015 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, service connection for sleep apnea was granted in a March 2008 Board decision, tinnitus was granted by a March 2010 Board decision and sinusitis was granted by a December 2016 rating decision, thereby constituting a full grant of these benefits sought on appeal.  Therefore, these issues are no longer in appellate status before the Board.  Following the March 2010 Board decision, the RO effectuated the Board's grant of service connection for tinnitus and sleep apnea in July 2010.  The Veteran disagreed with the effective dates assigned for both these disabilities in an October 2010 notice of disagreement (NOD) and an appeal was subsequently perfected with respect to these issues.  

The issue of service connection for neuralgia of the right arm is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision of March 2008, the Board denied service connection for neuralgia of the right arm; this decision is final.

2.  The evidence added to the record since the March 2008 Board decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for neuralgia of the right arm.  

3.  Resolving reasonable doubt in the Veteran's favor, the probative evidence of record demonstrates the Veteran's facial skin condition, diagnosed as rosacea, is proximately due to his service-connected sleep apnea.  

4.  The probative evidence of record demonstrates that the Veteran's positional vertigo and non-Hodgkin's lymphoma did not originate in service or for many years thereafter, are not related to any incident during active service and are not caused or aggravated by any service-connected disability.  

5.  The probative evidence of record demonstrates that the Veteran's migraine headaches have been productive of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

6.  The Veteran filed his initial claims for service connection for sleep apnea and tinnitus in June 2002, which were denied by a December 2002 rating decision; although he filed an NOD in February 2003 and a statement of the case (SOC) was issued on March 5, 2004, he did not perfect his appeal on this claim by filing a timely substantive appeal, as a VA form 9 was received in May 24, 2004, just after the 60 days required to submit a timely substantive appeal.  Thus, the December 2002 rating decision was final.  

7.  The Veteran's May 24, 2004 VA form 9 was treated as a new claim for service connection for sleep apnea and tinnitus, which was denied in a December 2004 rating decision; the Veteran perfected an appeal on these issues and service connection for sleep apnea was granted in a March 2008 Board decision and service connection for tinnitus was granted by a March 2010 Board decision; a July 2010 rating decision effectuated the Board's decisions granting service connection for sleep apnea and tinnitus, awarding a 50 percent disability rating for sleep apnea, effective May 24, 2004 and awarding a 10 percent disability rating for tinnitus, effective May 24, 2004.  

8.  Prior to May 24, 2004, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for sleep apnea or tinnitus of any sort.


CONCLUSIONS OF LAW

1.  Subsequent to the final March 2008 Board decision, new and material evidence has been presented to reopen the claim of service connection for neuralgia of the right arm.  38 U.S.C. §§ 1110, 1131, 5108, 7104 (2012); 38 C.F.R. §§ 3.104(a), 3.156(a) (2017).

2.  The criteria for the establishment of service connection for a facial skin condition, diagnosed as rosacea, are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

3.  The criteria for the establishment of service connection for positional vertigo are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

4.  The criteria for the establishment of service connection for non-Hodgkin's lymphoma are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

5.  The criteria for an initial disability rating of 50 percent for migraine headaches are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8100 (2017).  

6.  The criteria for an effective date earlier than May 24, 2004, for the award of service connection for sleep apnea are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.104, 3.155, 3.156, 3.157, 3.159, 3.400 (2017).  

7.  The criteria for an effective date earlier than May 24, 2004, for the award of service connection for tinnitus are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.104, 3.155, 3.156, 3.157, 3.159, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in July 2002, February 2003, June 2004, July 2013 and September 2015.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran filed a VA-Form 21-526EZ, Fully Developed Claim in September 2015 for his claim for service connection for non-Hodgkin's lymphoma and, in effect, waived his right to a notice letter concerning this claim.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).]

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis

1.  New and Material Evidence 

Because the Board previously denied the Veteran's claim seeking entitlement to service connection for neuralgia of the right arm in a March 2008 decision and the Veteran did not initiate an appeal with respect to this issue, the doctrine of finality as enunciated in 38 U.S.C. §§ 7104(b), 7105(c) (2012) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C. § 7104; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In March 2008, the RO denied service connection for neuralgia of the right arm, finding that, the Veteran did not have a current right arm disability.  The Board finds that the newly received evidence after the March 2008 Board decision is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of VA medical records reflect a history of neuralgia in the right arm that still bothered him and complaints of right arm numbness in June 2008.  Accordingly, this new evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for neuralgia of the right arm.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303 (2017).  Therefore, this claim is reopened.  

2.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

      A.  Facial Skin Condition

The probative evidence of record demonstrates that is the Veteran has a current diagnosis of a facial skin condition, diagnosed as rosacea, and that his current facial skin condition is proximately due to his service-connected sleep apnea.  The medical evidence of record reflects that the Veteran uses a continuous positive airway pressure (CPAP) mask to treat his service-connected sleep apnea.  The Veteran complained of skin irritation due to his CPAP mask in a November 2012 private treatment record.  In a May 2014 VA outpatient treatment report, the VA treatment provider noted the Veteran's current CPAP mask was causing irritation/dermatitis of his right ear and face and he was diagnosed with a facial rash.  In a March 2016 private medical record, the Veteran was diagnosed with rosacea after complaining of red swollen bumps on his face occurring with use of his mask.  At that time, he was using prescription medication to treat the skin irritation.  

The probative medical records, taken together, at the very least places the evidence in a state of relative equipoise as to whether the Veteran's facial skin condition is proximately due to his service-connected sleep apnea.  On this point, therefore, the Board must resolve doubt in the Veteran's favor and grant the claim for service connection for a facial skin condition, diagnosed as rosacea.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

      B.  Positional Vertigo and Non-Hodgkin's Lymphoma

The probative evidence of record demonstrates current diagnoses of vertigo and non-Hodgkin's lymphoma, however, there is no evidence of either disability during the Veteran's active service, no evidence indicating these disabilities are related to the Veteran's active service, and no evidence indicating these disabilities were caused or aggravated by any service-connected disability.  

The STRs are wholly absent of any complaints, treatment or findings of vertigo and non-Hodgkin's lymphoma.  The post-service medical evidence, including private and VA medical records, demonstrates that vertigo was initially diagnosed in a December 2011 VA medical record and follicular lymphoma was initially diagnosed in an August 2015 private medical record, specified as a diagnosis of non-Hodgkin's lymphoma in a September 2015 private medical record, both diagnoses occurring many years after the Veteran's separation from active service.  Finally, there is no probative medical evidence indicating the Veteran's vertigo or non-Hodgkin's lymphoma is related to his active service or to a service-connected disability.  

In a September 2013 VA examination, the examiner noted the Veteran had a diagnosis of benign paroxysmal positional vertigo (BPPV) which was diagnosed in 2012.  The examiner then found no evidence of vertigo or vestibular dysfunction.  In his opinion, the examiner concluded that it was less likely than not that the Veteran's vertigo, among other disabilities, was proximately due to or the result of the Veteran's service-connected sleep apnea.  He explained that vertigo, among other conditions, was a common condition in the general population and, while a potential relationship could not be excluded, compelling objective evidence confirming a causal linkage between this condition and his sleep apnea was not confirmed.  

In several June 2015 VA opinions, a VA examiner opined that the Veteran's vertigo was neither caused nor aggravated by migraine headaches, sleep apnea or tinnitus.  With respect to migraine headaches, the examiner found that there was no mechanism for migraine headaches to cause or chronically aggravate the development of BPPV.  He then explained that BPPV is caused by movement of the otolith or otoconia from their normal position in the semicircular canals and migraine headaches were vascular in origin.  The examiner then noted that abnormalities of the blood flow in the brain would not cause an alteration in the otoliths/otoconia of the inner ear to cause or chronically aggravate the development of BPPV.  With respect to tinnitus, the examiner found that tinnitus did not cause or chronically aggravate vertigo, explaining that there was no mechanism for this to happen.  He then noted that tinnitus and vertigo could be symptoms of an inner ear condition, but one symptom does not cause or chronically aggravate the other.  Finally, with respect to the Veteran's sleep apnea, the examiner opined that there was no known mechanism for obstructive sleep apnea to cause or chronically aggravate BPPV.  He explained that BPPV is a condition of the inner ear and obstructive sleep apnea did not alter the function of the inner ear.  

The Board has considered the Veteran's claims his vertigo is secondary to a service-connected disability and that his non-Hodgkin's lymphoma is related to his service-connected epidermal cyst behind the right ear.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  With respect to these statements regarding the etiology of vertigo and non-Hodgkin's lymphoma as due to a service-connected disability, such would constitute medical conclusions, which the Veteran is not competent to make as a lay person and thus these statements are afforded no probative value.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claims for service connection for positional vertigo and non-Hodgkin's lymphoma that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claims for service connection for positional vertigo and non-Hodgkin's lymphoma are denied.

3.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's migraine headaches are currently rated under DC 8100, which provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The probative evidence of record, including private and VA medical records, demonstrates that the Veteran's migraine headaches have been productive of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  Private and VA medical records, demonstrate that the Veteran's migraine symptoms included prostrating attacks ranging in occurrence from two to three times a month up to 10 to 12 times a month.  In an August 2012 Disability Benefits Questionnaire, a private physician found that the Veteran's migraine headaches impacted his ability to work, such that he may need to miss work because of headache symptoms.  In a November 2013 VA neurology consult, the VA physician noted that the Veteran had two types of headaches, the first on the right frontal area lasted about six hours and accompanied with flashing lights and occurring two to three times a month.  The second type of headaches noted were located on the right side of the head, lasting one to three hours and occurring five to six times a week, however the Veteran reported use of his CPAP reduced these headaches to two to three times per week.  Therefore the Board finds the Veteran's migraine headaches more nearly approximate the criteria for a 50 percent disability rating under DC 8100.  The Board notes that this is the maximum assignable rating for this disability. 

The Board has considered the lay statements of record regarding the severity of the Veteran's migraine headaches and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2017).  The Veteran is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Board concludes that the Veteran's migraine headaches warrant an initial disability rating of 50 percent throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2017).  See also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The question of entitlement to referral for consideration of an extraschedular rating is an issue neither argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).

In this case, the Veteran has not asserted, and the evidence does not show that she is unemployable due to her service-connected migraine headaches.  Because there is no evidence of unemployability, further consideration of entitlement to total disability rating based on individual unemployability (TDIU) is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

4.  Effective Date

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.202, 20.302, 20.1103.  

For an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

Revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Effective on or after October 6, 2006, § 3.156(c) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

Relevant service records as defined by 38 C.F.R. § 3.156(c) include:  (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  

This provision does not apply to records that VA could not have obtained when deciding the claim because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them for an official source.  38 C.F.R. § 3.156(c)(2).  An award made based all, or in part, on the newly-received service department records is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously-decided claim.  38 C.F.R. § 3.156(c)(3).  Also, where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).  

After a careful review of the relevant evidence of record, the Board has determined, based upon the probative evidence of record, that an effective date prior to May 24, 2004, for the grant of service connection for sleep apnea and tinnitus is not warranted.  

The outcome of this claim rests on whether there was an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  In this case, the Board observes that, prior to May 24, 2004, there was no pending, unadjudicated claim or petition to reopen the claims for service connection for sleep apnea or tinnitus of any sort.  The Veteran filed his initial claims for service connection for sleep apnea and tinnitus in June 2002, which were denied by a December 2002 rating decision.  He filed an NOD in February 2003 and an SOC was issued on March 5, 2004.  The Veteran did not perfect his appeal on this claim by filing a timely substantive appeal, as his VA form 9 was received in May 24, 2004, just after the 60 day deadline to submit a timely substantive appeal.  Thus, the December 2002 rating decision was final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

Thereafter, his May 24, 2004 VA form 9 was treated as a new claim for service connection for sleep apnea and tinnitus, which was denied in a December 2004 rating decision.  He perfected an appeal on these issues and a March 2008 Board decision granted service connection for sleep apnea and denied service connection for tinnitus.  The Veteran appealed the Board's March 2008 denial of service connection for tinnitus to the Court, which, by a January 2009 Order, vacated and remanded the matter to the Board pursuant to the terms of a January 2009 Joint Motion for Remand.  Service connection for tinnitus was granted by a March 2010 Board decision and a July 2010 rating decision effectuated the Board's decisions granting service connection for sleep apnea and tinnitus, awarding a 50 percent disability rating for sleep apnea, effective May 24, 2004 and awarding a 10 percent disability rating for tinnitus, effective May 24, 2004.  

The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  Accordingly, despite the evidence demonstrating diagnosis and treatment of sleep apnea and tinnitus prior to May 24, 2004, as there was no pending, unadjudicated claim or petition to reopen the claims for service connection for sleep apnea or tinnitus of any sort after the December 2002 rating decision became final due to the failure to submit a timely substantive appeal and prior to the May 24, 2004 VA form 9, which was construed as a claim for service connection for sleep apnea and tinnitus, the proper effective date for the award of service connection for either disability under 38 C.F.R. § 3.400 can be no earlier than May 24, 2004.  





							(Continued on the next page)

ORDER

New and material evidence having been received, the claim of service connection for neuralgia of the right arm is reopened, and granted to this extent only.  

Service connection for a facial skin condition, diagnosed as rosacea, is granted. 

Service connection for positional vertigo is denied.  

Service connection for non-Hodgkin's lymphoma is denied.  

An initial 50 percent disability rating for migraine headaches is granted, subject to the regulations applicable to the payment of monetary benefits.  

An effective date earlier than May 24, 2004 for the grant of service connection for sleep apnea is denied.  

An effective date earlier than May 24, 2004 for the grant of service connection for tinnitus is denied.  


REMAND

Although a VA examination of neuralgia of the right arm was provided in November 2002, the examiner noted an electromyography (EMG) was needed to determine the nerve damage and no opinion was provided.  Therefore, the claim for entitlement to service connection for neuralgia of the right arm must be remanded to afford the Veteran a VA examination and opinion regarding this matter.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding pertinent VA and private medical records the Veteran adequately identifies.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right arm disability.  The Veteran's electronic claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  

All clinically-indicated diagnostic testing, including any necessary neurological testing, should be performed.

The examiner is asked to review and comment on the following evidence:

(1) The service treatment records (STRs) demonstrating treatment for the right forearm/wrist injury; AND

(2) The post-service complaints and treatment for neuralgia symptoms in the right arm.  

The examiner is then asked to answer the following:  

(a).  Please specify the current right arm diagnosis.

(b).  Whether it is at least as likely as not (50 percent or greater probability) that a neurological disability of the right arm was incurred during the Veteran's active service, or was otherwise caused by the Veteran's military service, to include the right arm injury.  

It is essential the examiner provide explanatory rationale for opinions on these determinative issues, citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claims of service connection for neuralgia of the right arm in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


